                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                           SOUTH BEND DIVISION

UNITED STATES OF AMERICA                 )
                                         )
            vs.                          )   Cause No.    3:12-CR-128(5) RLM
                                         )
JALEEN MCGEE                             )

                              OPINION AND ORDER

      Jaleen McGee was sentenced to a 87-month term of imprisonment in 2013,

and is now before the court asking for a copy of his presentence investigation

report. Presentence reports are judicial records subject to the common-law right

of access, but are maintained under seal and afforded extra protection by the

courts to protect the traditional confidentiality of the personal information they

contain. United States v. Corbitt, 879 F.2d 224, 236 (7th Cir. 1989). See also

Smith v. United States District Court Officer, 203 F.3d 440, 441 (7th Cir. 2000);

United States v. Warner, 59 Fed.Appx. 134, 136 (7th Cir 2003). When judicial

records are confidential, a party seeking disclosure “must make a specific showing

of need for access to the document.” United States v. Corbitt, 879 F.2d at 228. Mr.

McGee hasn’t done so.

      While Fed. R. Crim. P. 32(e)(2) mandates disclosure of the report to the

defendant, the defendant’s attorney, and an attorney for the government prior to

sentencing, it appears from the record that Mr. McGee and his attorney, William

Stevens, received copies of the presentence report prior to sentencing. Mr. McGee

doesn’t suggest otherwise, or indicate why his copy of the report, or Mr. Stevens’s,
is no longer available to him, or why he’s requesting another copy. Accordingly,

Mr. McGee’s request for a duplicate copy of the presentence report [Doc. No. 389]

is DENIED.

      SO ORDERED.

      ENTERED:      February 27, 2019



                                     /s/ Robert L. Miller, Jr.
                               Judge, United States District Court
                               Northern District of Indiana


cc:   S. Williams
      Counsel of Record
      USPO




                                        2
